

HARRIS & HARRIS GROUP, INC.
CHANGE IN CONTROL AND SEVERANCE AGREEMENT
This Change in Control and Severance Agreement (the “Agreement”) is made and
entered into by and between [ ] (“Executive”) and 180 Degree Capital Corp., a
New York corporation (the “Company”), effective as of [ ] (the “Effective
Date”).
RECITALS
1. The Company’s Board of Directors (the “Board”) believes that it is in the
best interests of the Company and its stockholders (i) to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat, or occurrence of a Change in Control
and (ii) to provide Executive with an incentive to continue Executive’s
employment prior to a Change in Control and to motivate Executive to maximize
the value of the Company upon a Change in Control for the benefit of its
stockholders.
2. The Board believes that it is imperative to provide Executive with certain
severance benefits upon Executive’s termination of employment under certain
circumstances. These benefits will provide Executive with enhanced financial
security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change in Control.
3. Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
1. Term of Agreement. This Agreement will have a term of the Effective Date
through the last date of employment of the Executive by the Company, unless a
Change in Control occurs. If a Change in Control occurs, the term of this
Agreement will extend automatically through the date that is 12 months following
the effective date of the Change in Control. If Executive becomes entitled to
benefits under Section 3 during the term of this Agreement, the Agreement will
not terminate until all of the obligations of the parties hereto with respect to
this Agreement have been satisfied.


2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.
As an at-will employee, either the Company or the Executive may terminate the
employment relationship at any time, with or without Cause.
3. Severance Benefits.
(a) Termination without Cause or Resignation for Good Reason Unrelated to a
Change in Control. If the Company terminates Executive’s employment with the
Company without Cause (excluding death or Disability) or if Executive resigns
from such employment for Good Reason, and, in each case, such termination occurs
outside of the Change in Control Period, then subject to Section 4, Executive
will receive the following:
(i) Accrued Compensation. The Company will pay Executive all expense
reimbursements, wages, and other benefits due to Executive under any
Company-provided plans, policies, and arrangements.
(ii) Severance Payments. Executive will be paid severance pay at a rate equal to
Executive’s base salary in effect immediately before the date of termination,
for twelve (12) months from the date of such termination of employment (the
“Continuance Period”), to be paid periodically in accordance with the Company’s
normal payroll policies. Severance payments are conditioned on Executive signing
a Release as described in Section 4(a). Any installment payments of severance
pay that are delayed pending the signed Release and expiration of any


1



--------------------------------------------------------------------------------




revocation period will be paid no later than the first Company payroll following
the Release Deadline. In the event of Executive's death before all payments have
been made, the remaining payments will be made to Executive's surviving spouse,
or if none, to Executive's estate.
(iii) Pro-Rated Bonus Payment. Executive will be paid a portion of Executive’s
incentive compensation for the fiscal year in which Executive's employment
terminates, pro-rated based on time employed during the fiscal year (the
“Pro-Rated Bonus”). Payment of the Pro-Rated Bonus will be subject to the terms
and conditions of the underlying incentive compensation plan and, accordingly,
will only be paid only to the extent that performance metrics in the plan are
achieved. Unless the bonus program provides for payment at a different time, the
Pro-Rated Bonus will be paid at the same time as payments to other executives in
the applicable incentive compensation plan, provided that if the incentive plan
is designed to be exempt from Code Section 409A, payment will be made, no later
than March 15th of the calendar year following Executive’s termination date.
Notwithstanding Section 10(b) of this Agreement, the benefit under this clause
(iii) may be unilaterally amended and replaced by the Company with a
substantially similar benefit in order to comply Section 162(m) of the Code.
(iv) Continuation Coverage. If Executive elects continuation coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) within the time period prescribed pursuant to COBRA for Executive and
Executive’s eligible dependents, then the Company will pay Executive's COBRA
premiums for that coverage (at the coverage levels in effect immediately prior
to Executive’s termination) until the earlier of: (A) a period of twelve (12)
from the date of termination; (B) the date Executive becomes covered under
similar plans; or (C) the date Executive becomes eligible for coverage under
Medicare.
(v) Required Delay of Certain Payments. If Executive is a “specified employee”
at the time Executive becomes eligible to receive a payment under this Section
3(a), and the payment is not exempt from Section 409A of the Code, the portion
of the payment that constitutes “deferred compensation” (within the meaning of
Code Section 409A) shall be made no earlier than 6 months following Executive's
termination date. Determination of whether Executive is a specified employee
will be made under Treas. Reg. § 1.409A-1(i) (or any successor thereto). Any
payments delayed under this provision shall be paid immediately following the
end of the six month period. Upon Executive's death during the 6 month period,
any delayed payments will be paid in a lump sum as soon as practicable following
Executive's death.
(b) Termination without Cause or Resignation for Good Reason in Connection with
a Change in Control. If the Company terminates Executive’s employment with the
Company without Cause (excluding death or Disability) or if Executive resigns
from such employment for Good Reason, and, in each case, such termination occurs
during the Change in Control Period, then subject to Section 4, Executive will
receive the following:
(i) Accrued Compensation. The Company will pay Executive all expense
reimbursements, wages, and other benefits due to Executive under any
Company-provided plans, policies, and arrangements.
(ii) Severance Payment. Executive will receive a lump-sum payment (less
applicable withholding taxes) equal to twelve (12) months of Executive’s annual
base salary as in effect immediately prior to Executive’s termination date,
provided that (x) if Executive incurred a termination prior to a Change in
Control that qualifies Executive for severance payments under Section 3(a)(ii);
and (y) a Change in Control occurs within the Change in Control Period that
qualifies Executive for the superior benefits under this Section 3(b)(ii), then
the lump sum payment to Executive under this Section 3(b)(ii) shall be reduced
by any monthly severance payments already paid under Section 3(a)(ii) and will
be reduced by any Deferred Payments that are subject to Code Section 409A, and
such Deferred Payments will continue to be paid under Section 3(a)(ii). The
identification of the portion of payments that are Deferred Payments will be
made under Section 4(c)(v). The lump sum amount payable under this Section
3(b)(ii) shall be conditioned on Executive signing a Release as described in
Section 4(a) by the Release Deadline, and the lump sum payment will be made no
later than 74 days following Executive's termination of employment. In the event
of Executive's death before all payments have been made, the remaining payments
will be made to Executive's surviving spouse, or if none, Executive's estate.


2



--------------------------------------------------------------------------------




(iii) Bonus Payment. Executive will be paid a portion of Executive’s incentive
compensation for the fiscal year in which Executive's employment terminates,
pro-rated based on time employed during the fiscal year. If the bonus program is
exempt from Code Section 409A, payment of the bonus will be made in a lump sum
no later than the first Company payroll following the Release Deadline. If the
bonus program is considered non-exempt deferred compensation under Code Section
409A, the bonus will be paid at the time originally scheduled under the bonus
program unless action is taken to terminate the bonus program and accelerate
payment in a manner permitted under Code Section 409A.
 
(iv) Continuation Coverage. If Executive elects continuation coverage pursuant
to COBRA within the time period prescribed pursuant to COBRA for Executive and
Executive’s eligible dependents, then the Company will pay Executive's COBRA
premiums for that coverage (at the coverage levels in effect immediately prior
to Executive’s termination) until the earlier of: (A) a period of twelve (12)
months from the date of termination; (B) the date Executive becomes covered
under similar plans; or (C) the date Executive becomes eligible for coverage
under Medicare.
(v) Required Delay of Certain Payments. If Executive is a “specified employee”
at the time Executive becomes eligible to receive a payment under this Section
3(b), and the payment is not exempt from Section 409A of the Code, the portion
of the payment that constitutes “deferred compensation” (within the meaning of
Code Section 409A) shall be made no earlier than 6 months following Executive's
termination date. Determination of whether Executive is a specified employee
will be made under Treas. Reg. § 1.409A-1(i) (or any successor thereto). Any
payments delayed under this provision shall be paid immediately following the
end of the six month period. Upon Executive's death during the 6 month period,
any delayed payments will be paid in a lump sum as soon as practicable following
Executive's death.
(c) Voluntary Resignation; Termination for Cause. If Executive’s employment with
the Company terminates (i) voluntarily by Executive (other than for Good
Reason) or (ii) for Cause by the Company, then Executive will not be entitled to
receive severance or other benefits except for those (if any) as may then be
established under the Company’s then existing severance and benefits plans and
practices or pursuant to other written agreements with the Company.
(d) Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
Executive’s death, then Executive will not be entitled to receive any other
severance or other benefits, except for those (if any) as may then be
established under the Company’s then existing written severance and benefits
plans and practices or pursuant to other written agreements with the Company.
(e) Exclusive Remedy. In the event of a termination of Executive’s employment as
set forth in Section 3(a) or (b) of this Agreement, the provisions of Section 3
are intended to be and are exclusive and in lieu of any other rights or remedies
to which Executive or the Company otherwise may be entitled, whether at law,
tort or contract, in equity, or under this Agreement (other than the payment of
accrued but unpaid wages, as required by law, and any unreimbursed reimbursable
expenses). Executive will be entitled to no benefits, compensation or other
payments or rights upon a termination of employment other than those benefits
expressly set forth in Section 3 of this Agreement. Notwithstanding the
foregoing, this Section 3(e) shall not apply to any benefits, compensation or
other payments or rights due under Company benefit plans (other than plans
providing salary continuation severance benefits), such as but not limited to
the Retiree Medical Benefit Plan.
4. Conditions to Receipt of Severance
(a) Release of Claims Agreement. The receipt of any severance payments or
benefits (other than the accrued benefits set forth in either Sections
3(a)(i) or 3(b)(i)) pursuant to this Agreement is subject to Executive signing
and not revoking a release of all claims against the Company and its officers,
directors and affiliates in a form determined by the Company (the “Release”).
Executive must sign and deliver the signed Release to the Company by the due
date set by the Company, which will be no later than 60 days following
Executive's termination date. The Company will provide the Release to Executive
at least 21 days before the due date for return of the


3



--------------------------------------------------------------------------------




Release. The "Release Deadline" is seven days after the due date set by the
Company for return of the Release, or such later date when any right of
Executive to revoke the release under applicable law expires. In no event will
the Release Deadline be later than 74 days following the date of Executive's
termination date. If Executive does not sign and return the Release by the due
date set by the Company, Executive will forfeit any right to severance payments
or benefits under this Agreement. In no event will severance payments or
benefits be paid or provided until the Release actually becomes effective and
irrevocable.
 
(b) Restrictive Covenants. Notwithstanding the terms of any other agreement
between the Company and Executive, even if it provides for negation of covenants
from Executive to the Company in the event of a Change in Control, in exchange
for this Agreement, Executive agrees to adhere to the following covenants during
Executive's employment and after termination of employment:


(i) Non-Solicitation. Executive’s receipt of any payments or benefits under
Section 4 (other than the accrued benefits set forth in either Sections
3(a)(i) or 3(b)(i)) will be subject to Executive continuing to comply with the
terms of the Non-Solicitation Agreement between the Company and Executive as
such agreement may be amended and/or superseded from time to time (the
“Non-Solicitation Agreement”) between the Company and Executive dated June 7,
2012.


(ii) Confidentiality. Executive's employment by Company creates a relationship
of confidence and trust between Executive and the Company. Executive
acknowledges that Company has invested, and continues to invest, substantial
time, money and specialized knowledge into developing its resources. Therefore,
unless Executive has obtained the Company's advance written consent, and except
for authorized use in performance of Executive's duties on behalf of and for the
benefit of Company, Executive shall not disclose to any others, or use, at any
time, in any way, or anywhere, either during or subsequent to employment with
the Company, any trade secret or other Confidential Information (of either
technical or non-technical nature) of the Company. This shall not be construed
to prevent disclosure of Confidential Information as may be required by
applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
disclosure does not exceed the extent of disclosure required by such law,
regulation or order and provided that Executive promptly provides written notice
to the Company of any such order.    For purposes of this Agreement, (i)
"Confidential Information" means information, not generally known in the
industry in which the Company is or may be engaged, disclosed to Executive, or
known by Executive, as a consequence of or through his employment by the
Company, about the Company's business, including but not limited to marketing,
ideas, problems, developments, research records, technical data, processes,
products, plans for products or service improvement and development, business
and strategic plans, financial information, forecasts, and any other information
which derives independent economic value, actual or potential, and all other
information of a trade secret or confidential nature.


(iii) Non-Transferability of Company Securities. If Executive is entitled to any
payments or benefits under Section 3(a) (other than the accrued benefits set
forth in Section 3(a)(i)), then until such payments have all been made,
Executive will not sell, enter into any transaction, or solicit any transaction
involving equity in the Company owned by or to be issued to Executive. More
specifically, Executive agrees that Executive will not offer, sell, agree to
offer or sell, solicit offers to sell, grant any call option or purchase any put
option with respect to, pledge, encumber, assign, borrow or otherwise dispose of
or transfer (each a “Transfer”) any securities of the Company held or to be
issued to Executive.
(c) Section 409A.
(i) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Code, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.


4



--------------------------------------------------------------------------------




(ii) It is intended that the severance payments under this Agreement will not
constitute Deferred Payments, but rather will be exempt from Section 409A as a
payment that would fall within the “short-term deferral period” as described in
Section 4(c)(iv) below or resulting from an involuntary separation from service
as described in Section 4(c)(v) below, to the maximum amount permitted under
Section 409A.
(iii) Each payment and benefit payable under this Agreement is intended to
constitute a separate payment under Section 1.409A-2(b)(2) of the Treasury
Regulations.
 
(iv) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of clause
(i) above. Severance payments made in the first 74 days following separation
from service will be short-term deferrals.
(v) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Payments.
Specifically, with respect to payments under Section 3(a)(ii), severance
payments made after the first 74 days following separation from service and
during the six month period following separation from service that are not in
excess of the Section 409A Limit will not constitute Deferred Payments. To the
extent total severance payments under Section 3(a)(ii) made after 74 days
following separation from service will exceed the Section 409A Limit, the first
payments scheduled to be made more than six months after separation from service
will be considered to be Deferred Payments subject to Code Section 409A up to
the amount of such non-exempt Deferred Payments.
(vi) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
before actual payment to Executive under Section 409A, provided that the Company
does not guarantee any tax result.
5. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this Section 5, would be subject to the excise tax imposed by
Section 4999 of the Code, then Executive’s benefits under Section 3 will be
either:
(a) delivered in full, or
(b) reduced to an amount that is $1 less than the maximum amount which would
result in no portion of such benefits being subject to excise tax under
Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999 of the Code, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code. If
a reduction in severance and other benefits constituting “parachute payments” is
necessary under (b) above, reduction will occur in the following order:
(i) reduction of cash payments that are not Deferred Payments; (ii) reduction of
cash payments that are Deferred Payments beginning with payments to be paid
latest in time; (iii) reduction of employee benefits.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants serving immediately prior to a Change in Control
or such other person or entity to which the parties mutually agree (the “Firm”),
whose determination will be conclusive and binding upon Executive and the
Company. For purposes of making the calculations required by this Section 5, the
Firm may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code.


5



--------------------------------------------------------------------------------




The Company and Executive will furnish to the Firm such information and
documents as the Firm may reasonably request in order to make a determination
under this Section. The Company will bear all costs the Firm may incur in
connection with any calculations contemplated by this Section 5.
6. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:
(a) “Cause” means:
(i) an act of dishonesty made by Executive in connection with Executive’s
responsibilities as an employee;
(ii) Executive’s conviction of, or plea of nolo contendere to, a felony or any
crime involving fraud or embezzlement;
(iii) Executive’s gross misconduct;
(iv) Executive’s unauthorized use or disclosure of any proprietary information
or trade secrets of the Company or any other party to whom Executive owes an
obligation of nondisclosure as a result of Executive’s relationship with the
Company;
(v) Executive’s willful breach of any obligations under any written agreement or
covenant with the Company;
(vi) Executive’s failure to cooperate in good faith with a governmental or
internal investigation of the Company or its directors, officers or employees,
if the Company has requested Executive’s cooperation; or
(vii) Executive’s continued failure to perform Executive’s employment duties
after Executive has received a written demand of performance from the Company
which specifically sets forth the factual basis for the Company’s belief that
Executive has not substantially performed his duties and has failed to cure such
non-performance to the Company’s satisfaction within 10 business days after
receiving such notice.
(b) “Change in Control” means the occurrence of any of the following provided
that the Change in Control meets the definition of a change in ownership,
effective control or assets under Treas. Reg. Section 1.409A-3(i)(5):


(i)
any Person is or becomes the "beneficial owner" (as such term is used in Rule
13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 40% or more of the combined voting power of the Company's then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (i) of paragraph (iii)
below; or 



(ii)
the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;
or 





6



--------------------------------------------------------------------------------




(iii)
there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than a
merger or consolidation immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of (A) any parent of the Company or the entity surviving such
merger or consolidation (B) if there is no such parent, of the Company or such
surviving entity; or 



(iv)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least 60% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale. 



Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions. 
(c) “Change in Control Period” means the period beginning three months prior to,
and ending 12 months following, a Change in Control.
(d) “Code” means the Internal Revenue Code of 1986, as amended.
(e) “Disability” means that Executive has been unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.
(f) “Good Reason” means Executive’s voluntary termination, within 30 days
following the expiration of any Company cure period (discussed below) following
the occurrence of one or more of the following, without Executive’s consent:
(i) a material reduction of Executive’s responsibilities;
(ii) a material reduction in Executive’s base salary; or;
(iii) a material change in the geographic location of Executive’s primary work
facility or location; provided, that a relocation of less than 50 miles from
Executive’s then present location will not be considered a material change in
geographic location.
Executive may not resign for Good Reason without first providing the Company
with written notice within 90 days of the initial existence of the condition
that Executive believes constitutes Good Reason specifically identifying the
acts or omissions constituting the grounds for Good Reason and a reasonable cure
period of not less than 30 days following the date of such notice.
For purposes of the “Good Reason” definition, the term “Company” will be
interpreted to include any subsidiary, parent, affiliate or successor thereto,
if applicable.
(g) “Section 409A Limit” means two times the lesser of: (i) Executive’s
annualized compensation based upon the annual rate of pay paid to Executive
during the Executive’s taxable year preceding the Executive’s taxable year of
Executive’s termination of employment as determined under, and with such
adjustments as are set forth in,


7



--------------------------------------------------------------------------------




Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Executive’s employment is terminated.
7. Successors and Assigns. This Agreement is binding on and is for the benefit
of the Company and its successors and assigns; including but not limited to any
successor of the Company, direct or indirect, resulting from purchase, merger,
consolidation, or otherwise. The Company must ensure that any asset sale or
other transaction in which the Company's obligations under this Agreement are
not assumed by the successor as a matter of law is entered into only under terms
providing for the successor to assume the Company's obligations under this
Agreement. This Agreement is also binding on Executive and shall inure to the
benefit of Executive, his personal or legal representatives, successors, heirs
and assigns. No interest of Executive, or any right to receive any payment or
distribution hereunder, will be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind, nor may such interest or right to receive a payment or distribution
be taken, voluntarily or involuntarily, for the satisfaction of the obligation
or debts, or other claims against, Executive, including claims for alimony,
support, separate maintenance, and claims in bankruptcy proceedings. All of
Executive’s rights under this Agreement will at all times be entirely unfunded,
and no provision will at any time be made with respect to segregating ay assets
of the Company or any affiliate for payment of any amounts due hereunder.
Executive will have only the rights of a general unsecured creditor of the
Company.
8. Notice.
(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when sent
electronically, personally delivered, mailed by U.S. registered or certified
mail, return receipt requested and postage prepaid, or delivered by a private
courier service such as UPS, DHL or Federal Express that has tracking
capability. In the case of Executive, notices will be sent to the e-mail address
or Executive's home address, in either case which Executive most recently
communicated to the Company in writing. In the case of the Company, electronic
notices will be sent to the e-mail addresses of the Chief Executive Officer and
to the Chief Compliance Officer, and mailed notices will be addressed to its
corporate headquarters, and all notices will be directed to the attention of its
Chief Executive Officer and Chief Compliance Officer.
(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this Agreement. Such
notice will indicate the specific termination provision in this Agreement relied
upon, will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the termination date (which will be not more than 90 days after the
giving of such notice).
9. Resignation. Upon the termination of Executive’s employment for any reason,
Executive will be deemed to have resigned from all officer and/or director
positions held at the Company and its affiliates voluntarily, without any
further required action by Executive, as of the end of Executive’s employment
and Executive, at the Board’s request, will execute any documents reasonably
necessary to reflect Executive’s resignation.
10. Miscellaneous Provisions.
(a) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.
(b) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.


8



--------------------------------------------------------------------------------




(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
 
(d) Entire Agreement. This Agreement, together with the Non-Solicitation
Agreement, constitutes the entire agreement of the parties hereto and supersedes
in their entirety all prior representations, understandings, undertakings or
agreements (whether oral or written and whether expressed or implied) of the
parties with respect to the subject matter hereof, including, but not limited
to, any rights to any severance and/or change in control benefits set forth in
Executive’s original offer letter and any prior severance agreement. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless it is in a writing that specifically mentions this Agreement and
that is signed by Executive and by an authorized officer of the Company (other
than Executive).
(e) Choice of Law; Venue. The validity, interpretation, construction and
performance of this Agreement will be governed by the laws of the State of New
York (with the exception of its conflict of laws provisions). Any claims or
legal actions by one party against the other arising out of the relationship
between the parties contemplated herein (whether or not arising under this
Agreement) will be commenced or maintained in any state or federal court located
in New York County.
(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.
(g) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes.
(h) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.
[Signature Page to Follow]


9



--------------------------------------------------------------------------------








 


IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.
 
 
 
 
 
 
 
 
COMPANY
 
180 Degree Capital Corp.
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 




EXECUTIVE
 
 
 




By:
 
 
 
 
 
 
 
 
 
 
Date:
 
 





[signature page of the Change in Control and Severance Agreement]




10

